Case 2:19-cv-04355-SVW-E Document 59 Filed 03/18/20 Page 1 of 3 Page ID #:2455




 1 KATHY BAZOIAN PHELPS (155564)
   kphelps@diamondmccarthy.com
 2 DIAMOND MCCARTHY LLP
   1999 Avenue of the Stars, Suite 1100
 3 Los Angeles, CA 90067-4402
   Telephone: (310) 651-2997
 4
 5 Counsel for Stephen J. Donell,
   Liquidating Receiver
 6
                        UNITED STATES DISTRICT COURT
 7
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8
 9 FEDERAL TRADE COMMISSION, Case No. 2:19-cv-04355-SVW-E
10               Plaintiff,               NOTICE OF MOTION AND MOTION
                                          OF RECEIVER, STEPHEN J. DONELL,
11                                        FOR ORDER:
          v.
12                                           (1) APPROVING FINAL REPORT
                                                 AND ACCOUNTING;
13 ALLIEDWALLET, INC., ET AL.,               (2) APPROVING NUNC PRO TUNC
                                                 EMPLOYMENT OF
14              Defendants.                      ACCOUNTANT;
                                             (3) APPROVING COMPENSATION
15                                               OF RECEIVER AND
                                                 PROFESSIONALS;
16                                           (4) AUTHORIZING SUBMISSION
                                                 OF APPROPRIATE TAX
17                                               RETURNS;
                                             (5) AUTHORIZING DISTRIBUTION
18                                               TO FEDERAL TRADE
                                                 COMMISSION; AND
19                                           (6) CLOSING RECEIVERSHIP
                                                 CASE, DISCHARGING
20                                               RECEIVER AND RETAINING
                                                 JURISDICTION
21
                                          Date: April 20, 2020
22                                        Time: 1:30 pm
                                          Place: 350 W. 1st St., Crtm 10A, 10th Fl.,
23
                                                 Los Angeles, CA 90012
24                                        Judge: Hon. Stephen V. Wilson
25                                        [Memorandum of Points and Authorities;
                                          Declaration of Stephen J. Donell;
26                                        Declaration of Kathy Bazoian Phelps; and
                                          [Proposed] Order file Concurrently]
27
28
        NOTICE OF MOTION AND MOTION FOR ORDER TO CONCLUDE RECEIVERSHIP
Case 2:19-cv-04355-SVW-E Document 59 Filed 03/18/20 Page 2 of 3 Page ID #:2456




 1 TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2         PLEASE TAKE NOTICE that, on April 20, 2020, at 1:30 p.m., or soon thereafter
 3 as counsel may be heard in the courtroom of the Honorable Stephen V. Wilson,
 4 Courtroom 10A. United States District Court for the Central District of California, 350
 5 W. 1st Street, Courtroom 10A, 10th Floor, Los Angeles, CA 90012, Stephen J. Donell,
 6 the Court-appointed liquidating receiver herein (the “Receiver”), will and hereby moves
 7 for Order: (1) approving final report and accounting; (2) approving nunc pro tunc
 8 employment of accountant, SL Biggs; (3) approving compensation of receiver and
 9 professionals; (4) authorizing submission of appropriate tax returns; (5) authorizing
10 distribution to Federal Trade Commission; (6) closing receivership case; (7) ratifying the
11 Receiver’s action; (8) discharging the Receiver; (9) barring all future claims against
12 Receiver, Receiver’s employees, attorneys, agents, and the receivership estate; (10)
13 retaining jurisdiction; and (11) authorizing and instructing the Receiver to complete the
14 outstanding wind-down and closing tasks, and thereafter closing the instant receivership
15 case and discharging and releasing the Receiver, without further order of the Court,
16 effective upon receipt of a Notice or Declaration from the Receiver reflecting the
17 completion of the foregoing tasks.
18         The Receiver believes he has, with the assistance of his Professionals, to the fullest
19 extent possible, fulfilled each of his responsibilities. The Receiver and his
20 Professionals request that the Court approve the requested fees and expenses and
21 authorize their payment as follows: (a) The Receiver: Fees of $73,507.05 and expenses
22 of $753.05 incurred through February 13, 2020 for a total of $74,260.10; (b) Diamond
23 McCarthy LLP: Fees of $99,675.00 and expenses of $863.56 incurred through February
24 29, 2020 for a total of $100,538.56; and (c) SL Biggs, a division of Singer Lewak: Fees
25 of $4,831.50. The Receiver is also seeking the authority to create a reserve in the
26 amount of $9,000.00 to pay fees and expenses associated with the wind-down and
27 termination of the receivership.
28
                                                -1-
            NOTICE OF MOTION AND MOTION FOR ORDER TO CONCLUDE RECEIVERSHIP
Case 2:19-cv-04355-SVW-E Document 59 Filed 03/18/20 Page 3 of 3 Page ID #:2457




 1        The specific accomplishments of the Receiver and his Professionals are
 2 summarized in the Memorandum of Points and Authorities, Declaration of Stephen J.
 3 Donell, Declaration of Kathy Bazoian Phelps, and in the Receiver's Final Report and
 4 Accounting, submitted concurrently with this Motion.
 5        Pursuant to L.R. 7-3, the Receiver informed the Federal Trade Commission and
 6 defendants that he would be moving for the relief sought in this Motion. The Federal
 7 Trade Commission have stated that it would not oppose the Motion and the defendants
 8 have not indicated that they would file an opposition.
 9        This Motion is based on this notice of motion and motion, the accompanying
10 memorandum of points and authorities, declaration of Stephen J. Donell, declaration of
11 Kathy Bazoian Phelps, all pleadings and papers on file in this action, and such further
12 evidence and argument as may be presented at or before the hearing on this matter.
13        PLEASE TAKE FURTHER NOTICE that pursuant to Local Rule 7-9, any party
14 who opposes the Motion must, not later than 21 days before the date of the hearing on
15 the motion, serve upon all other parties and file with the Clerk either (a) the evidence
16 upon which the opposing party will rely in opposition to the motion and a brief but
17 complete memorandum which shall contain a statement of all the reasons in opposition
18 thereto and the points and authorities upon which the opposing party will rely, or (b) a
19 written statement that that party will not oppose the motion. Evidence presented in all
20 opposing papers shall comply with the requirements of L.R. 7-6, 7-7 and 7-8.
21
22 DATED: March 18, 2020                 DIAMOND McCARTHY LLP
23
                                         By: /s/ Kathy Bazoian Phelps
24                                           Kathy Bazoian Phelps
25                                           Counsel for Stephen J. Donell, Liquidating
                                             Receiver
26
27
28
                                             -2-
            NOTICE OF MOTION AND MOTION FOR ORDER TO CONCLUDE RECEIVERSHIP
